Citation Nr: 1337309	
Decision Date: 11/15/13    Archive Date: 11/26/13

DOCKET NO.  07-37 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include chronic adjustment disorder.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Helena M. Walker, Counsel

INTRODUCTION

The Veteran served on active duty with the United States Marine Corps from July 1971 to September 1971. 
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California which denied the benefit sought on appeal.

The Veteran's claim was most recently remanded in May 2011 for further development.  The requested action was taken and the case was returned to the Board for appellate action.  

The Veteran testified at a February 2011 personal hearing held before the undersigned via videoconference from the RO; a transcript of the hearing is of record.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In May 2011, the Board remanded the Veteran's claim in an attempt to obtain outstanding Social Security Administration (SSA) records.  Although the RO had associated some SSA records with the claims file, they included both the Veteran's and his father's records.  It was unclear whether complete records for the Veteran were therefore obtained.  On remand, VA submitted an appropriate request for complete records, but received two different responses from SSA.

In June 2011, SSA asserted that the requested records did not exist and further efforts would be futile.  SSA specified that, "After exhaustive and comprehensive searches, we were not able to locate medical records."  However, in August 2011, SSA responded that, "There are no medical records.  The person did not file for disability benefits.  OR, the person field for disability benefits but no medical records were obtained."  The latter response is patently incorrect, given the earlier receipt of at least some SSA records.  Nevertheless, it appears that no further records are forthcoming from SSA.

In light of this failure of development, due in no part to the Veteran, the Board determines that a heightened duty to assist and increased care in application of the reasonable doubt doctrine is necessary.  See Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005); Cromer v. Nicholson, 19 Vet. App. 215, 217 (2005) (citing O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).

To that end, a VA examination is advisable at this time.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  The threshold for determining a possibility of a nexus to service is a low one.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

It appears as though the Veteran has a cognitive/development disorder and it was the reason for his discharge.  The service treatment records (STRs) specifically noted that he was discharged because of his inability to learn.  The Veteran contends that during boot camp, he was made fun of for being "slow," and has had depression with other psychiatric symptoms continuing to the present.  There is evidence that the Veteran has undergone recent mental health treatment, with possible diagnoses of a psychosis NOS or residual schizophrenia, but there is no clinical opinion as the etiology of any psychiatric disorder.  

As the Veteran's allegations of verbal harassment in service are credible and competent, and there are indications of immediate post-service and current psychiatric disabilities (other than a native slowness or the acknowledged substance abuse), examination is warranted.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA mental disorders examination.  All appropriate tests and studies should be performed and all clinical findings reported in detail.  The claims file, including any pertinent evidence contained in electronic format, must be reviewed in conjunction with the examination.  Additionally, the examiner should elicit from the Veteran a history of symptoms relating to his claimed psychiatric disorder. 

After reviewing the file, examining the Veteran, and noting his reported history of symptoms, the examiner should identify all current psychiatric disorders.  Then, an opinion should be provided as to whether it is at least as likely as not that any current psychiatric disorder was caused or aggravated by service.

The examiner should discuss the significance of what appears to be a congenital/developmental defect that resulted in the Veteran's discharge from service because he was unable to learn.  This should also include a discussion of the Veteran's contentions that he was made fun of during service for being "slow."  

The examiner should provide a complete rationale for any opinion provided.

2.  Then, readjudicate the claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  After the Veteran and his representative have been given the applicable time to submit additional argument, the claim should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
WILLIAM H. DONNELLY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


